
	

113 HR 5284 IH: To amend the Internal Revenue Code of 1986 to make permanent the work opportunity tax credit and to allow the transfer of such credit in the case of contracted veterans.
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5284
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Mr. Jolly introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make permanent the work opportunity tax credit and to
			 allow the transfer of such credit in the case of contracted veterans.
	
	
		1.Work opportunity tax credit made permanent
			(a)In generalSubsection (c) of section 51 of the Internal Revenue Code of 1986 is amended by striking paragraph
			 (4).
			(b)Effective dateThe amendment made by this section shall apply to individuals who begin work for the employer after
			 December 31, 2013.
			2.Transfer of credit in case of contracted veterans
			(a)In generalSection 51 of the Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(l)Special rule for contracted veteran employees
						(1)In generalIn the case of an employee who—
							(A)is a qualified veteran, and
							(B)receives remuneration by an employer for qualified computer services performed by the individual
			 for another person,if the employer so elects, the amount of credit determined under this section (or any portion
			 thereof specified in the election) with respect to such employee for the
			 taxable year which would (but for this subsection) be allowable to the
			 employer shall be allowable to such other person, and such other person
			 shall be treated as the taxpayer for purposes of this title with respect
			 to such credit (or such portion thereof).(2)Qualified computer servicesFor purposes of this subsection, the term qualified computer services means services of a type that would be classified as a computer occupation in the Bureau of Labor
			 Statistics Standard Occupational Classification System.
						(3)Year credit allowedIn the case of an election under paragraph (1), the credit shall be allowable for the first taxable
			 year of such other person ending with or after the employer’s taxable year
			 for which the credit was determined..
			(b)Effective dateThe amendment made by this section shall apply to individuals who begin work for the employer after
			 December 31, 2013.
			
